Citation Nr: 0415139	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
schizoaffective disorder.

2.  Entitlement to service connection for a schizoaffective 
disorder.

ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to March 
1982.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  The RO denied the veteran's claim 
for entitlement to service connection for a schizoaffective 
disorder because it found that new and material evidence had 
not been received sufficient to reopen the veteran's claim.  
The veteran's claim for entitlement to service connection for 
a schizoaffective disorder was previously denied by the RO in 
a March 1990 rating decision.  An undated notice of this 
rating decision was furnished to the veteran, who filed a 
notice of disagreement (NOD) in April 1991.  As noted in an 
August 2002 Board Remand addressing an unrelated issue, the 
Board finds this NOD timely since the notice date is unknown.  
The veteran was furnished a statement of the case (SOC) in 
May 1991; however, the veteran did not file a timely appeal 
of her claim, and, therefore, the March 1990 rating decision 
is final.  

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO initially denied service connection for a 
schizoaffective disorder in a March 1990 rating decision; 
despite appropriate notice, the veteran did not perfect an 
appeal of that decision.

3.  Evidence received since the March 1990 rating decision is 
new, bears directly and substantially on the matter at issue, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

1.  The March 1990 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).

2.  New and material evidence has been received since the 
March 1990 rating decision to reopen the claim for service 
connection for a schizoaffective disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded VA's duty to notify the 
claimant and her representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The Board also notes that a recent decision by the United 
States Court of Appeals for Veterans Claims (Court) states 
that VCAA notice must be provided before the initial 
unfavorable determination by the RO.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  It also 
held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

The Court has held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, without addressing the merits of this issue, in the 
present case, the Board finds the RO has satisfied its 
obligations under the VCAA, Pelegrini, supra and Quartuccio, 
supra. 
In the present case, the RO notified the veteran of the 
information necessary to substantiate her claim by means of 
the discussions in the October 2002 VCAA notification letter, 
February 2003 rating decision and April 2003 SOC.  These 
documents informed the veteran of the evidence necessary to 
establish entitlement to service connection for a 
schizoaffective disorder and of the regulations relevant to 
the adjudication of her case.  In addition, these documents 
identified the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate her claim, thereby meeting 
the notification requirements of the VCAA, Pelegrini, supra 
and Quartuccio, supra. 

With respect to the duty to assist, the RO obtained the 
veteran's current VA and private medical treatment records.  
In connection with her September 2002 claim, the veteran 
submitted private medical evidence, as well as some VA 
records.  The Board acknowledges that no medical examination 
or opinion has been obtained in this case.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board notes that the 
amended regulations redefine "new and material evidence" 
and clarify the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied claim.  38 
C.F.R. §§ 3.156(a), 3.159(c) (2003).  Pursuant to VA 
regulation, the requirement for securing a medical 
examination or opinion applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2003).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As 
the veteran's claim was received in September 2002, the 
amendments apply.  

As discussed in its decision below, based on its receipt of 
new and material evidence, the Board is granting the 
veteran's petition to reopen her claim and will address any 
necessary development in the remand that follows its 
decision.  See generally 38 U.S.C.A. § 5103A(f) (West 2002).  
Therefore, the Board finds that the duty to assist has been 
met. 38 U.S.C.A. § 5103A (West 2002).  

In addition, the veteran and her representative have had 
ample opportunity to present evidence and argument in support 
of this appeal and have not identified any outstanding 
available information or evidence relevant to the veteran's 
claim.  

The Board concludes that all relevant facts have been 
properly and sufficiently developed and that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran with respect to the issue adjudicated in this 
decision.  Any further development necessary for the 
adjudication of her claim will be addressed in the remand 
following this decision.  

II. New and Material Evidence

Once a rating decision becomes final, absent the submission 
of new and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

According to VA regulation, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  In addition, new 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The RO received the veteran's original claim for service 
connection for a schizoaffective disorder in September 1989.  
It denied that claim in a March 1990 rating decision.  It 
notified the veteran of that decision by an undated letter 
sent to his address of record.  The veteran filed an NOD 
dated in April 1991 with the initial decision and the RO 
issued an SOC dated in May 1991; the veteran did not perfect 
an appeal of the claim and the March 1990 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2003).

To determine whether the evidence received since this rating 
decision is new and material, it must be compared with the 
evidence received prior to the March 1990 rating decision.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  

Evidence of record at the time of the March 1990 rating 
decision consisted of service medical records, discharge 
summaries from a private medical facility dated in August and 
September 1989; and a private medical treatment report dated 
in October 1989.  

The Board finds that new and material evidence has been 
received to reopen the claim.  Evidence received since the 
March 1990 rating decision consists of an intake/evaluation 
form dated in May 1988 from a private medical facility, which 
indicates the veteran's mother noticed the veteran's 
deterioration following her departure from the military.  The 
Board finds this document to be new and material because when 
considered with the evidence of record it may indicate a 
nexus between the veteran's current schizoaffective disorder 
and her service.  Although the Board notes that lay testimony 
is not competent evidence of a medical disability, it is 
properly admissible to show observable symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
the evidence is neither cumulative nor redundant of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.156(a) 
(2003).  Accordingly, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002).


ORDER

As new and material evidence has been received, the claim for 
service connection for a schizoaffective disorder is 
reopened. 

REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for entitlement to service connection for a 
schizoaffective disorder.  The claims file contains service 
medical records that indicate the veteran suffered from 
memory loss and dizziness during her service.  In light of 
the current medical evidence of record, the Board concludes 
that it is necessary to remand this case for a thorough VA 
nexus examination.  Given a recent decision of the United 
States Court of Appeals for the Federal Circuit that 
invalidated 38 C.F.R. § 19.9(a)(2), however, this development 
must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

Therefore, in order to assist the veteran in the development 
of his appeal and to ensure due process, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part:

1.	The veteran should be afforded a VA 
examination by the appropriate 
physician to determine the nature and 
severity of her current schizoaffective 
disorder.  Prior to examining the 
veteran, the examiner should conduct a 
thorough review of the entire claims 
folder, including: 1) The veteran's 
service medical records contained in a 
manila envelope marked "Service 
Department Records Envelope," which is 
located at the back of Volume I of the 
claims folder.  The examiner is 
requested to specifically address the 
following records in his or her 
examination report: a) records dated in 
March 1983, tabbed on the left side 
with a yellow flag marked "March 
1983,"which indicates the veteran 
suffered from "memory loss and 
amnesia"; b) medical treatment notes 
dated in April 1981, tabbed on the left 
with a yellow flag marked "April 
1981," which indicates the veteran 
complained she was "forgetting 
things;" 3) all private and VA medical 
examination reports; and 4) lay 
statements.  The examiner is requested 
to express an opinion as to whether 
there is any causal relationship 
between the veteran's schizoaffective 
disorder and her service.  

It would be helpful to the Board if the 
examiner's opinions used the language 
"unlikely," "as likely as not" or 
"likely."  (The term, "as likely as 
not," does not mean "within the realm 
of medical possibility," but rather 
that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically 
sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)  All conclusions should be 
supported by citation to clinical 
findings of record.  The examiner also 
should provide a complete rationale for 
all conclusions reached.  	

2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2003) (the "VCAA"), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and any 
other applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.  
		
3.	The RO should then readjudicate the 
veteran's claim.  To the extent the 
claim on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The RO should take care to 
ensure that, in any SSOC issued pursuant 
to its adjudication of the veteran's 
claim for service connection, the 
reasons and bases for its determination 
are set forth in detail.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the report from the 
examination requested above and the 
VCAA.  If all benefits are not granted, 
the case, upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further 
review.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



	(CONTINUED ON NEXT PAGE)

 addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs
 
YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



